Citation Nr: 1519549	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-34 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to medical care under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 70 percent for PTSD.

4.  Entitlement to an initial rating in excess of 50 percent for migraine headaches.

5.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI).

6.  Entitlement to an effective date earlier than November 20, 2008 for the grant of service connection for PTSD.

7.  Entitlement to an effective date earlier than November 20, 2008 for the grant of service connection for migraine headaches.

8.  Entitlement to an effective date earlier than November 20, 2008 for the grant of service connection for residuals of TBI.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to July 1995.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin in July 2009 and January 2014.

The Veteran participated in an informal conference before a Decision Review Officer in October 2014.  In addition, the Veteran appeared at a hearing in July 2012 before a Veterans Law Judge (VLJ) who has since retired.  VA regulations require that the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2014).  The Veteran was notified of this requirement and offered the opportunity to request a new hearing.  In March 2015, the Veteran's attorney presented at a scheduled March 2015 hearing before the undersigned VLJ and reported that the Veteran wishes to cancel his hearing and withdraw all claims that are presently before the Board.  Accordingly, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2014).  Dismissal of the claims on appeal is addressed in the decision below.

In the January 2014 rating decision, the RO granted service connection for PTSD, migraine headaches, and residuals of TBI.  In February 2014, the Veteran submitted a timely notice of disagreement (NOD) with the RO's January 2014 decision and specifically requested increased initial evaluations and earlier effective dates for the disabilities named above.  Thereafter, these issues were addressed in an October 2014 statement of the case (SOC).  In December 2014, the Veteran filed a substantive appeal (VA Form 9), perfecting his appeal of these matters.  Thus, these issues are reflected on the title page.

In a September 2014 rating decision, the RO granted service connection for tinnitus, effective February 19, 2014.  In October 2014, the Veteran submitted an NOD with regard to the rating and effective date assigned, and the RO addressed these issues again in an April 2015 SOC.  To date, the Veteran has not perfected his appeal as to these issues; thus, they will not be addressed in the present decision.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.202 (2014); see generally Evans v. Shinseki, 25 Vet. App. 7 (2011).

The matters of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to medical care under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder were previously before the Board in November 2013, at which time they were remanded for further development.  Discussion regarding whether VA has complied with the remand directives is unnecessary, as these claims have been withdrawn.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the scheduled March 2015 Board hearing, the Veteran's attorney raised the issue of the Veteran's entitlement to service connection for erectile dysfunction.  This claim is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Veteran's attorney requested withdrawal of the claims on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to medical care under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the claim for service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the claim for an initial rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the claim for an initial rating in excess of 50 percent for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the claim for an initial rating in excess of 10 percent for residuals of TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of the claim for an effective date earlier than November 20, 2008 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of the claim for an effective date earlier than November 20, 2008 for the grant of service connection for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

8.  The criteria for withdrawal of the claim for an effective date earlier than November 20, 2008 for the grant of service connection for residuals of TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, the Veteran withdrew his appeal with regard to all issues before the Board and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these matters and the appeal is dismissed as to these issues.  The Board acknowledges that, under Hanson v. Brown, 9 Vet. App. 29 (1996), these claims no longer exist.


ORDER

The appeal as to the Veteran's entitlement to medical care under 38 U.S.C.A. § 1702 for an acquired psychiatric disorder is dismissed.

The appeal as to the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD is dismissed.

The appeal as to the Veteran's entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.

The appeal as to the Veteran's entitlement to an initial rating in excess of 50 percent for migraine headaches is dismissed.

The appeal as to the Veteran's entitlement to an initial rating in excess of 10 percent for residuals of TBI is dismissed.

The appeal as to the Veteran's entitlement to an effective date earlier than November 20, 2008 for the grant of service connection for PTSD is dismissed.

The appeal as to the Veteran's entitlement to an effective date earlier than November 20, 2008 for the grant of service connection for migraine headaches is dismissed.

The appeal as to the Veteran's entitlement to an effective date earlier than November 20, 2008 for the grant of service connection for residuals of TBI is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


